UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-7287


DARYL DEON EVERETT,

                    Petitioner - Appellant,

             v.

ERIC D. WILSON,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:13-cv-00524-RAJ-DEM)


Submitted: October 17, 2017                                   Decided: October 31, 2017


Before KING and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Patrick L. Bryant, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria,
Virginia, Richard J. Colgan, Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant. Joel Eric Wilson, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daryl Deon Everett, a federal prisoner, appeals the district court’s orders adopting

the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition. We have reviewed the record and find no reversible error. Everett has failed to

satisfy his burden of demonstrating that 28 U.S.C. § 2255 (2012) is an inadequate or

ineffective means of challenging the validity of his detention.      See Rice v. Rivera,

617 F.3d 802, 807 (4th Cir. 2010); United States v. Poole, 531 F.3d 263, 267 n.7 (4th Cir.

2008). The district court lacked jurisdiction over Everett’s petition, Rice, 617 F.3d at

807, and we therefore modify its orders, Everett v. Wilson, No. 2:13-cv-00524-RAJ-DEM

(E.D. Va. May 28 & June 15, 2015), to reflect a dismissal without prejudice for lack of

jurisdiction and affirm the dismissal as modified, 28 U.S.C. § 2106 (2012). We deny

Everett’s motion to appoint counsel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                             AFFIRMED AS MODIFIED




                                            2